DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 10-11, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gatica (US 5895493) in view of Mizushima et al (US 20040162932, Mizushima).
As to claim 1, Gatica discloses a computer-implemented method, comprising:
	receiving, at a data storage device (fig. 2 storage 200), a command to write data to the data storage device (col 7 ln 5-10,  “receive the host system’s new management data”).
	Gatica does not explicitly disclose the steps of identifying as claimed. In the same field of arts (command processing), Mizushima discloses a memory device comprises an interface which interfaces with an external device, a chip which stores application programs and executes the programs (abstract). In one embodiment, Mizushima discloses identifying within a write command (par. 73, 
a predetermined identifier (par. 75, 76 ”AID and transfer command code from the DataIn 606”) indicating that one or more management actions are to be performed with the data storage device (“obtain usage privileges for the secure data block”); and
		parameter data including the one or more management actions (par. 77, “password”); and
performing, within the data storage device, the one or more management actions (fig. 5 S517, 520, 524…).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gatica and Mizushima, by identifying within the write command, by the data storage device:
a predetermined identifier indicating that one or more management actions are to be performed with the data storage device; and
		parameter data including the one or more management actions; and
performing, within the data storage device, the one or more management actions.
	The motivation is to improve the reliability of the system (background par. 2).
As to claim 2, Gatica/Mizushima discloses the computer-implemented method of Claim 1, wherein the one or more management actions include a request for information from the data storage device, and the method comprises:
	receiving, at the data storage device, a second command to read data from the data storage device, the second command including a SCSI read buffer command (Gatica, col 7 lns 30-35); and
in response to the second command, sending, by the data storage device, a confirmation that includes the information requested via the one or more management action (Gatica, col 7 ln 59-65).
As to claim 5, Gatica/Mizushima discloses the computer-implemented method of Claim 1, wherein the command includes a SCSI write buffer command or a SCSI read buffer command (Gatica, col 6 ln 40-46”), the data storage device includes a hard disk drive (col 4 ln 1-9).
As to claim 10, Gatica/Mizushima discloses the computer-implemented method of Claim 1, but does not disclose wherein in response to determining the predetermined identifier, the data storage device determines that the command is associated with an abstracted communications layer (Gatica, par. 76, 78).
	As to claim 11, Gatica/Mizushima discloses the computer-implemented method of Claim 1, wherein the parameter data is included as a payload within the command (Gatica, col 6 lns 20-25; Mizushima, par. 73 “extract command APDU”).
	As to claim 15, Gatica/Mizushima discloses the computer-implemented method of Claim 1, further comprising sending a confirmation and results of the one or more management actions to a computing device that sent the command (Gatica, col 7 ln 59-65).
As to claim 17, all the same elements of claim 1 are listed, but in a computer program product form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 17.	
As to claim 18, Gatica/Mizushima discloses the computer program product of claim 17, wherein the command is received from a computing device separate from the data storage device (Gatica, fig. 2).
As to claim 19, Gatica/Mizushima discloses the computer program product of claim 17, wherein the data storage device includes a solid state drive (Mizushima, par. 20).
As to claim 20, all the same elements of claim 1 are listed, but in a system form with a processor (Gatica, controller 110, 112; Mizushima, controller chip 120.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 20.	
Claims 3, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gatica in view of Mizushima and further in view of Dimitroff.
As to claim 3, Gatica/Mizushima discloses the computer-implemented method of Claim 1 but does not disclose the features as claimed. Instead, Mizushima discloses the command is a SCSI command. In the same field of arts (command processing), Dimitroff discloses a method of virtualizing SCSI semantics onto a non-SCSI transport medium (abstract). In one embodiment, Dimitroff discloses a command is a CDB in ASCII text (col 13 lns 55-67), the command is received by the data storage device as a command descriptor block (CDB) (col 13 lns 65-67), and the parameter data includes a request for a physical status of the data storage device (“data allocation length”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shah/Gorski and Dimitroff.  The motivation is to standardize, to simplify the system (col 2 lns 55-60).
As to claim 14, Gatica/Mizushima discloses the computer-implemented method of Claim 1, but does not disclose wherein the parameter data includes a request for a physical status of the data storage device. Instead, Mizushima discloses the command is a SCSI command. In the same field of arts (command processing), Dimitroff discloses a method of virtualizing SCSI semantics onto a non-SCSI transport medium (abstract). In one embodiment, Dimitroff discloses a command is a CDB in ASCII text (col 13 lns 55-67), the command is received by the data storage device as a command descriptor block (CDB) (col 13 lns 65-67), and the parameter data includes a request for a physical status of the data storage device (“data allocation length”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shah/Gorski and Dimitroff.  The motivation is to standardize, to simplify the system (col 2 lns 55-60).
	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gatica in view of Mizushima and further in view of Zhang et al (US 20080244610).
	As to claim 4, Gatica/Mizushima discloses the computer-implemented method of Claim 1, further comprising sending a confirmation and results of the one or more management actions to .
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gatica in view of Mizushima/Zhang and further in view of Blumenau.
	As to claim 6, Gatica/Mizushima discloses the computer-implemented method of Claim 1, wherein: the parameter data includes a request for service information of the data storage device (Gatica, col 6 “new management data to be written”; Mizushima, fig. 5 step 507-510 ) but does not disclose other features as in claim 6. In the same field of arts (command processing), Zhang discloses resource allocation techniques for use in managing escalation of on-demand business processes (abstract). In one embodiment, Zhang discloses a command is in ASCII text (par. 93 “?xml encoding =US-ASCII” means that the request uses the character encoding ASCII), and parameter data which includes arguments in an extensible markup language (XML) format (“a standard formant such as XML”).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gatica/Mizushima and Zhang, by the 
	Gatica/Mizushima/Zhang does not disclose the buffer identifier as in claim 6. In the same field of art (command processing), Blumenau discloses a method of sending a plurality of commands to a remote device which executes the plurality of commands (abstract). In one embodiment, Blumenau discloses a predetermined identifier includes a pre-defined buffer identifier within the predetermined command (fig. 2A-B “Buffer ID”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gatica/Mizushima/Zhang and Blumenau, by including the predetermined identifier a pre-defined buffer identifier within the predetermined command. The motivation is to improve the performance of the system (col 2 lns 25-30).
	Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gatica in view of Mizushima and further in view of Blumenau (US 6018779).
As to claim 8, Gatica/Mizushima discloses the computer-implemented method of Claim 1, but does not explicitly disclose wherein the command is received by the data storage device as a command descriptor block (CDB) (col 6 lns 5-10). In the same field of art (command processing), Blumenau discloses a method of sending a plurality of commands to a remote device which executes the plurality of commands (abstract). In one embodiment, Blumenau discloses a predetermined command is received by the peripheral device as a command descriptor block (CDB) (col 6 lns 5-10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gatica/Mizushima and Blumenau, by including the predetermined identifier a pre-defined buffer identifier within the predetermined command. The motivation is to improve the performance of the system (col 2 lns 25-30).
	As to claim 16, Gatica/Mizushima discloses the computer-implemented method of Claim 1, but does not disclose the features in claim 16. In the same field of art (command processing), Blumenau discloses a method of sending a plurality of commands to a remote device which executes the plurality of commands (abstract). In one embodiment, Blumenau discloses a command includes a SCSI write buffer command that is received by the data storage device as a command descriptor block (CDB) (col 5 lns 40-45),
	the predetermined identifier includes a buffer ID of the CDB that indicates a buffer mode of the CDB (fig 2B “buffer ID”, col 5 ln 65- col 6 ln 5),
	in response to determining the predetermined identifier, the data storage device determines that the command is associated with an abstracted communications layer (fig. 4 step 202), and 
	the parameter data is included as a payload within the command (fig. 2B “parameter list”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gatica/Mizushima and Blumenau. The motivation is to improve the performance of the system (col 2 lns 25-30).
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Gorski and further in view of Publication (SCSI Commands Reference Manual, hereafter Pub).
As to claim 9, Gatica/Mizushima discloses the computer-implemented method of Claim 1, but does not explicitly disclose wherein the parameter data includes: a request for a physical status of the data storage device, a request for utilization information of the data storage device, and a request for service information of the data storage device (instead discloses “get type command to obtain information “sense data” returned by the ISA”). In the same field of arts (FC commands), Pub discloses Sense data includes a physical status, a utilization information, service information of the peripheral device (page 59, hardware error, not ready, volume overflow; page 60 “peripheral device write fault, logical unit not ready…) Therefore, it would have been obvious to one of ordinary skill in the art before .
	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gatica in view of Mizushima and further in view of Pala (US 20190058713).
	As to claim 12, Gatica/Mizushima discloses the computer-implemented method of Claim 1, further comprising sending a confirmation and results of the one or more management actions to a computing device (Gatica, fig. 5B step 512) but does not disclose wherein the command is in ASCII text, the parameter data includes arguments in a java script object notation (JSON) format. In the same field of arts (command processing), Pala discloses a server for managing access of an electronic entity to a communications network (abstract). In one embodiment, Pala further discloses a management request (par. 32 “network access granting request” which includes “version”, “manufacturer” is in one or more formats or encodings, including without limitation one or more of XML (ASCII, UTF-8, UTF-16, UTF-32), JSON (ASCII, UTF-8, UTF-16, UTF-32), DER, Base64, and CBOR (par. 32). Therefore, it would have been obvious to one of ordinary skills in the art at the invention time to combine the teachings of Gatica/Mizushima and Pala, by comprising the command in ASCII text, the parameter data including arguments in a java script object notation (JSON) format.  The motivation is to improve the standard and the flexibility of the system (background).
	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gatica in view of Mizushima and further in view of Sundrani (US 20180364935).
As to claim 13, Gatica/Mizushima discloses the computer-implemented method of Claim 1, but does not disclose the features in claim 13. In the same field of arts (command processing), Sundrani discloses an apparatus includes a non-volatile memory to perform a first and second operation and .

	Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002.  The examiner can normally be reached on Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-






/D.P/Examiner, Art Unit 2184                   


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184